Case: 12-30087     Document: 00511866941         Page: 1     Date Filed: 05/24/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           May 24, 2012

                                     No. 12-30087                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



PAUL LEWIS, Individually and On Behalf of
All Others Similarly Situation [sic]

                                                  Plaintiff-Appellant
v.

AUTO CLUB FAMILY INSURANCE COMPANY,
doing business as AAA Insurance

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 3:11-CV-169


Before WIENER, STEWART, and HAYNES, Circuit Judges.
PER CURIAM*
        AFFIRMED. See Rule 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.